
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


RETIREMENT AGREEMENT


        THIS RETIREMENT AGREEMENT (the "Agreement") is made as of this 19th day
of September, 2003, by and among Christopher B. Galvin (the "Executive") and
Motorola Inc. (the "Company").

WITNESSETH:

        WHEREAS, the Executive has been employed by the Company as its Chief
Executive Officer and as Chairman of its Board of Directors (the "Board")
(collectively, "CEO"); and

        WHEREAS, the Executive and the Company wish to provide for an orderly
transition of the CEO and Chairman positions.

        NOW, THEREFORE, the parties agree as follows:

        1.    Retirement Arrangements.    In order to facilitate an orderly
transition of the Chairman and CEO positions at the Company, Executive will
resign from his position as Chairman and CEO upon the election by the Board of
his successor, or earlier if requested by the Board. Executive will retire from
the Company at the end of the consulting period described in paragraph 6
("Retirement").

        2.    Base Salary.    While Executive remains the CEO, he will continue
to be paid an annual base salary of $1,400,000, payable in accordance with the
Company's standard payroll procedures.

        3.    Bonus Plans.    While Executive remains the CEO, he will continue
to participate in the Company's annual and long-term cash bonus and incentive
plans at his current levels. Upon his resignation as CEO, Executive will be
entitled to receive all unpaid bonuses and incentives for prior performance
periods and the equivalent of a pro-rata annual and, if applicable, the
equivalent of a long-term incentive for the year (or other performance period)
of his resignation as CEO, based on actual Company performance in accordance
with formulas established in the plans as overseen by the Compensation and
Leadership Committee. The equivalent pro-rata bonus and incentives will be
payable when such bonus and incentives are paid to senior executives of the
Company.

        4.    Equity Plans.    Upon Executive's Retirement, Executive will
become fully vested in any unvested stock option, restricted stock and other
equity awards and will be deemed retiree eligible for purposes of
post-termination exercisability of options under such plans, according to the
terms of the applicable award document for each grant.

        5.    Benefits and Perquisites.    While Executive remains the CEO, he
will continue to participate in the Company's benefit plans, and the applicable
perquisites and security programs at his current levels. Upon his resignation as
CEO, the Company will continue to provide Executive with medical, dental and
vision benefits at active employee rates for twenty-four (24) months after such
date, and thereafter, Executive will be eligible for the retiree medical plan
available to retired senior executives of the Company. In addition, Executive
will receive office and secretarial support for two (2) years following his
resignation as CEO. The Company will pay Executive's professional fees incurred
to prepare this Agreement.

        The following are the applicable perquisites and security programs:
(a) use of the Company-owned aircraft remains unchanged while Executive remains
CEO and thereafter until retirement for Company business; (b) use of a
Company-owned car and driver remains unchanged while Executive remains CEO and
thereafter the car will be transferred to Executive; (c) use of the
Company-provided home security system remains unchanged while Executive remains
CEO and thereafter the system will be transferred to Executive and Executive
will be responsible for the cost of monitoring; (d) participation in the

1

--------------------------------------------------------------------------------


executive financial planning and tax preparation program will continue until two
(2) years following Executive's resignation as CEO; and (e) computer support
will continue until two (2) years following Executive's resignation as CEO.

        Except as explicitly provided in this Agreement, the effect of
Executive's resignation as CEO, Retirement and this Agreement upon his
participation in, or coverage under, any of the Company's benefit or
compensation plans, including but not limited to the Motorola Elected Officers
Supplemental Retirement Plan, the Motorola Elected Officers Life Insurance Plan,
the Motorola Management Deferred Compensation Plan, the Motorola Financial
Planning Program, any applicable stock option plan and any restricted stock
agreements shall be governed by the terms of those plans and agreements.

        6.    Consulting Arrangements.    Upon Executive's resignation as CEO,
he will provide consulting services to the Company for two (2) years. During the
two-year period, he will be available to provide general advice to the then CEO
and to the Board as they may reasonably request, consistent with Executive's
other commitments. The annual consulting fee payable to the Executive will be
equal to his annual base salary described in paragraph 2 above, payable in
accordance with the Company's standard payroll procedures, plus the average of
his annual bonuses for the last three (3) full fiscal years prior to his
resignation as CEO, payable in a lump sum during the last month of each year of
his consulting period.

        7.    Retirement Plans.    The period of time during which Executive is
providing consulting services pursuant to paragraph 6 above will be credited to
him for purposes of determining his benefit (both age and service) under the
Company's supplemental retirement plan, subject to the terms of the plan.

        8.    Payment in the Event of Death.    In the event of the Executive's
death after the effective date of this Agreement, his surviving spouse shall be
paid any unpaid salary and bonus payments described in paragraphs 2 and 3 above,
plus any unpaid consulting payments described in paragraph 6 above. If Executive
dies before his retirement benefit under the supplemental retirement plan is
paid or commences, his beneficiaries will be entitled to receive the lump sum
actuarial equivalent of the retirement benefit that would have been payable
under the plan to him at his 55th birthday had he survived to that date.

        9.    Indemnification.    Both before and after his resignation as CEO,
the Company will continue to indemnify Executive, and he will continue to be
insured under all policies of directors and officers liability insurance, to the
fullest extent he is presently entitled to indemnification. Such indemnification
and insurance coverage shall continue for so long as Executive may be subject to
liability in connection with his service as an officer, director or consultant
for the Company; provided, such insurance coverage may be terminated if the
Company terminates coverage generally for all officers and directors. Both
before and after his resignation as CEO, Executive will cooperate fully with the
Company in any investigation, negotiation, litigation or other action arising
out of transactions in which he was involved or of which he had knowledge during
his employment at the Company. In the event such a matter arises, the Company
will fully reimburse Executive for any reasonable expenses incurred by him.

        10.    No Disparagement.    The parties agree that they will not,
directly or indirectly, individually or in concert with others, engage in any
conduct or make any statement calculated or likely to have the effect of
undermining, disparaging or otherwise reflecting poorly upon the other, though
each (in the Company's case, through representatives) may give truthful and
nonmalicious testimony if properly subpoenaed to testify under oath.

        11.    Non-Competition/No Solicitation/Protection of Proprietary
Information.    Executive acknowledges that he has entered into certain Stock
Option Agreements with the Company and that such agreements, including the
non-competition provisions therein, continue in full force and effect according
to their terms. For a period of two years following Executive's Retirement,
Executive will not,

2

--------------------------------------------------------------------------------


without the written consent of the Company, recruit, solicit or induce, or
cause, allow, permit or aid others to recruit, solicit or induce, or to
communicate in support of those activities, any employee of the Company to
terminate his/her employment with the Company and/or to seek employment with
Executive's new or prospective employer, or any other company. Except as may be
necessary for Executive to provide consulting services to the Company under
paragraph 6, Executive further agrees to return to the Company upon his
resignation as CEO all Company property and confidential and/or proprietary
information including the originals and all copies and excerpts of documents,
drawings, reports, specifications, samples and the like that were/are in his
possession at all Company and non-Company locations, including but not limited
to information stored electronically on computer hard drives or disks.

        12.    Breach of Agreement.    Executive agrees to repay to the Company
all sums received from the Company under Paragraphs 2, 3 and 6 if he is finally
determined by a court of competent jurisdiction to have committed a material
breach of his obligations under this Agreement, or the Stock Option Agreements
referenced in Paragraph 11. In addition, for all his vested options that were
exercised within the three-year period prior to his Retirement or at any time
following his Retirement, Executive will immediately pay to the Company an
amount representing the difference between the option price and the price
Executive paid at the time of exercise. In any dispute regarding compensation
and benefits payable by the Company under this Agreement, in which Executive
prevails on a material issue, the Company shall pay Executive his fees and costs
relating to such dispute. Otherwise, each party will pay its own fees and costs.

        13.    Non-Admission/General Release.    Executive and the Company agree
that, in exchange for the payments and other terms described above, the Company
is not admitting to any wrongdoing or unlawful action in its dealing with
Executive and Executive fully and completely releases the Company and holds it
harmless from any and all legal claims of any type to date arising out of his
employment, resignation as CEO, or the retirement of his employment from the
Company, whether known or unknown, presently asserted or otherwise. This
includes, but is not limited to, breach of any implied or express employment
contracts or covenants; entitlement to any pay or benefits, including insurance;
claims for wrongful termination, public policy violations, defamation, emotional
distress or other common law matters; or claims of discrimination based on race,
sex, age (Age Discrimination in Employment Act), religion, national origin,
disability, veteran's status, sexual preference, marital status or retaliation;
or claims under the Family and Medical Leave Act. Executive understands that by
signing this General Release he is not releasing any rights under this Agreement
or to benefits he has under the Company's pension, profit sharing and welfare
benefits plans, nor is he waiving any other claims or rights that cannot be
waived by law, including the right to file an administrative charge of
discrimination. Executive shall sign Attachment A within fourteen (14) days
after he resigns as CEO. Signing and not revoking Attachment A is a condition of
the consulting arrangement outlined in paragraph 6 above.

        14.    Conditions of Agreement.    Executive agrees that he has had
sufficient time (at least 21 days) to consider this Agreement and has consulted
with an attorney before signing below. This Agreement will not become effective
or enforceable until seven days after Executive signs it, during which time he
can revoke it if he wishes, by delivering a signed revocation letter within the
seven-day period to A. Peter Lawson, General Counsel, Motorola, Inc., 1303 East
Algonquin Rd., Schaumburg, Illinois 60196.

        15.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of Executive's executors, administrators, legal representatives,
heirs and legatees and on the Company and its subsidiaries, affiliates, agents,
employees, officers and their respective successors and assigns.

        16.    Governing Law.    This Agreement shall be governed by, and
interpreted, construed and enforced in accordance with, the laws of the State of
Illinois.

3

--------------------------------------------------------------------------------


        17.    Headings.    The headings of the paragraphs of this Agreement are
for reference purposes only and do not define or limit, and shall not be used to
interpret or construe the contents of this Agreement.

        18.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be an original, but all of which counterparts taken
together, shall constitute one and the same agreement.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first set forth above.

    MOTOROLA, INC.
 
 
By:
/s/  GLENN A. GIENKO      

--------------------------------------------------------------------------------


 
 
CHRISTOPHER B. GALVIN
 
 
By:
/s/  CHRISTOPHER B. GALVIN      

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


ATTACHMENT A


        In consideration for the promises made by the Company in the Retirement
Agreement to which this is Attachment A, Executive fully and completely releases
the Company and holds it harmless from any and all legal claims of any type to
date arising out of his employment, resignation as CEO or the retirement of his
employment from the Company, whether known or unknown, presently asserted or
otherwise. This includes, but is not limited to, breach of any implied or
express employment contracts or covenants; entitlement to any pay or benefits,
including insurance; claims for wrongful termination, public policy violations,
defamation, emotional distress or other common law matters; or claims of
discrimination based on race, sex, age (Age Discrimination in Employment Act),
religion, national origin, disability, veteran's status, sexual preference,
marital status or retaliation; or claims under the Family and Medical Leave Act.
Executive understands by signing this General Release he is not releasing any
rights under the Retirement Agreement, dated September 19, 2003 between the
Executive and the Company or to benefits he has under the Company's pension,
profit sharing and welfare benefits plans, nor is he waiving any other claims or
rights that cannot be waived by law, including the right to file an
administrative charge of discrimination. Executive further agrees that he has
had sufficient time (at least 21 days) to consider the attached Retirement
Agreement and that he consulted with an attorney before signing below. This
Attachment A will not become effective or enforceable until seven days after
Executive signs it, during which time he can revoke it if he wishes, by
delivering a signed revocation letter within the seven-day period to A. Peter
Lawson, General Counsel, Motorola, Inc., 1303 East Algonquin Rd., Schaumburg,
Illinois 60196.

Agreed to and accepted by:


/s/  CHRISTOPHER B. GALVIN      

--------------------------------------------------------------------------------

CHRISTOPHER B. GALVIN
 

Date: September 26, 2003

5

--------------------------------------------------------------------------------




QuickLinks


RETIREMENT AGREEMENT
ATTACHMENT A
